DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                                              Oath/Declaration
2.   The oath/declaration filed on 11/26/2019 is acceptable.
                                                      Priority
3.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 11/26/2019 and 07/02/2020.

       This application is in condition for allowance except for the following formal matters:
         Drawings
        The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5)  because they do not include the following reference sign(s) mentioned in the description: [a first connecting section, a first pixel- connecting section and a first scan-connecting section]. Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
                                        Allowable Subject Matter
5.    Claims 1-25 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a display panel comprising a first connecting section positioned on the first non-display area; a second emission control line electrically connected to the second pixel and electrically connected through the first connecting section to the first emission control line; and a first emission control driver positioned on the second non-display area and configured to simultaneously provide emission control signals to the first emission control line and the second emission control line, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-25 are directly or indirectly depend on the independent claim 1.     
 

           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                    Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. KUBOTA et al. (U.S. Publication No. 2018/0277610 A1), KIM et al. (U.S. Publication No. 2017/0373129 A1), BEI et al. (U.S. Publication No. 2019/0051670 A1) and IKI (U.S. Publication No. 2016/0077395 A1).
                                                          Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/PHUC T DANG/Primary Examiner, Art Unit 2892